          Case 3:19-cv-00361-LPR Document 20 Filed 05/29/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

ELITE AUTOS LLC                                                                          PLAINTIFF


v.                                 Case No. 3:19-cv-00361-LPR


SPARKS MOTORS LLC                                                                      DEFENDANT


                                               ORDER

        This dispute centers around a transaction for a custom 2019 Ford-F550 Lariat 6x6 truck.

Plaintiff Elite Autos alleges a number of claims against Defendant Sparks Motors regarding this

truck. But before the Court can address any of those claims, the Court must first determine whether

it has personal jurisdiction over Sparks Motors. Sparks Motors says no and seeks dismissal on

that ground. (Doc. 18) To help with the jurisdictional determination, the Court directs the parties

to address the following questions:

        1. How did the truck get to Arkansas in the first place? Did the Defendant or its agent

transport the truck to Arkansas? Did the Defendant or its agent arrange for a third-party transport

to Arkansas? Did the Plaintiff or its agent travel to Utah to get the truck? Did the Plaintiff or its

agent arrange for a third-party transport to Arkansas? Does the written invoice, being referred to

as the Contract, say when delivery is deemed to have occurred – was it upon the truck leaving

Sparks Motors or upon the truck arriving at Elite Autos?

        2. How did Shelby Smith come to understand that “Sparks Motors would at Elite’s option

either (1) repair all nonconformities to Elite’s satisfaction and return the Truck to Elite in Arkansas;

or (2) fully refund Elite’s purchase money and related expense?” (Doc. 17-1 ¶ 24) Was Shelby

Smith told this by Sparks Motors or its agent? If so, was this conversation with Mr. Sparks over
             Case 3:19-cv-00361-LPR Document 20 Filed 05/29/20 Page 2 of 2



the phone, with someone else in Utah over the phone, or with Budy Austin1 when he was picking

up the truck in Arkansas?

               If the parties can stipulate to the facts that answer these questions, they should provide

a joint stipulation on or before June 12, 2020. If the parties cannot stipulate to the facts that answer

these questions, the Court directs each party to provide a supplemental affidavit or declaration

from a fact witness that can provide these factual answers.

           IT IS SO ORDERED this 29th day of May 2020.




                                                                      _______________________________
                                                                      LEE P. RUDOFSKY
                                                                      UNITED STATES DISTRICT JUDGE




1
    The Shelby Smith declaration refers to this person as Budy Austin. (Doc 17-1) The Court is not sure if the person’s
    first name is actually spelled “Budy,” or if it is “Buddy.”

                                                           2
